DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 6/3/2022. This Action is made FINAL.
Claims 11-24 are pending for examination.

Response to Arguments
Applicant's arguments filed  "Debert does not teach at least "calculating, for each of the plurality of reference curves, a sum of the probabilities of all of the attributes [with one of the attributes being the road category]," as recited in amended Claim 11" have been fully considered but they are not persuasive. The examiner notes that Para 17 of Debert teaches  “This database is established from existing cartographic data by listing a sufficient number of routes to establish a prediction model. A directory makes it possible to classify road sections, given by the cartography supplier: in general, a section corresponds to a road segment with identical characteristics” and Para 20-21 teaches “The construction of the database is illustrated in a nonlimiting manner by FIG. 2 in the form of matrix point clouds. In this example, the sections are classified according to ten characteristic information: the type of section (among six categories)”. The examiner further note that type of section within the database is utilized in the prediction model which performs the calculation.

Applicant's arguments filed  " dependent Claim 21 recites that "the attributes in step d) do not include a slope of each section." However, as explained above and as can be seen in Fig. I of Debert, the slope is required to determine the correct consumption (reference) curve. Without the slope, Debert does not disclose or suggest how to determine the correct consumption curve" have been fully considered but they are not persuasive. The examiner notes that the specification of the current invention recited “the energy curve CEi that is selected does not take into account the slope of the section Ti or the electric current consumption of the auxiliary devices (air conditioning motor, etc.). To take into account the slope of each section Ti, a step of correcting each reference curve CE, as a function of the slope RGi is provided”. The examiner note that the current invention also requires slope of each section to determine the correct consumption curve. The examiner further note that the reference curve without a slope of each section is 0% line shown in the graph. 

Applicant's arguments filed  " have been fully considered but they are not persuasive. The examiner note that dependent Claim 21 only recites "the attributes in step d) do not include a slope of each section", the claim does not include limitations regarding the consumption curves. The examiner further note that Li discloses a function for optimizing fuel consumption when graphed would result in a consumption curve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15, 17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US PG Pub 20130046457A1) in view of Li (Energy Management Strategy for HEVs Including Battery Life Optimization) further in view of Payne (US PG Pub 20150274028A1) and Debert (WO2014177786A1).

	In regards to claim 11, Pettersson teaches a method for optimizing energy consumption of a hybrid vehicle comprising an internal combustion engine supplied with fuel and an electric engine supplied by a traction battery (Pettersson: abstract), the method comprising:
	a) acquiring, by way of a navigation system, a route to be taken (Pettersson: Para 8 “controller searches an optimum leading route to the destination and displays the present position and the leading route on a road map to guide a driver”);
	b) dividing said route into successive sections (Pettersson: Fig. 2-4; Para 52 “The energy consumption can also be classified per road or path segment”; Para 104 “the achievable range will vary dependent on the selected path as shown by the ranges 11 a, 11 b and 11 c in context of the respective paths 12 a, 12 b and 12 c”);
	c) acquiring, for each of the sections, attributes characterizing said section (Pettersson: Para 103 “a forecast can comprise information about the environmental driving behavior such as terrain, in particular the altitude profile 13 a, 13 b and 13 c, of the path 12 a, 12 b or 12 c which will be travelled and/or other additional environmentally dependent driving behaviors”; Para 104 “the altitude profile of the path, has a direct influence on the power consumption. For example, a path over a steep pass on a mountain will require more energy than taking a path along a valley with less height differences or a flat highway through a tunnel”);
	Yet Pettersson do not teach … said attributes including a road category;
	d) after the acquiring the attributes, for each of said sections, 
		determining, for each of the sections, a value of each the attributes at a plurality of different reference curves, each of the reference curves being a curve that associates a fuel consumption value of the hybrid vehicle with an electrical energy consumption of the traction battery,
		determining, for the value, a probability that each of the reference curves is correctly characterized in terms of energy cost,
		calculating, for each of the plurality of predetermined relationships reference curves, a sum of the probabilities of all of the attributes,
		selecting, from among the plurality of reference curves, a reference curve for which the sum of the probabilities is a highest result
	e) determining an optimum point for preserving the state of health of the traction battery in each of the selected relationships, such that all of the optimum points minimize ageing of the traction battery over the entire route and maximize the discharge of the traction battery at the end of said route; and
f) formulating a setpoint for managing the fuel consumption and electric current consumption of the hybrid vehicle, along the entire route, as a function of the coordinates of said optimum points.
However, in the same field of endeavor, Li teaches 
 e) determining an optimum point for preserving the state of health of the traction battery in each of the selected relationships, such that all of the optimum points minimize ageing of the traction battery over the entire route (Li: Page 211 Abstract  “minimize fuel consumption while maintaining the state of charge of the battery within reasonable bounds, it also seeks to minimize wear of the battery and extend its life”; Page 214 “The objectives of the optimal control problem formulated and solved in this paper are twofold: minimizing fuel consumption, while minimizing battery capacity degradation”; Page 216 Equation 24 “The second step is to search for an initial value of the costate, which is necessary to solve the differential equation in (24). Due to the fact that this optimal control problem is a two-point boundary problem with condition x(0) = x(T) = x0, an iterative method, which is also known as shooting method [28], can be applied to search for the initial costate. In the simulation, the initial SOC is set to be 0.5, and the acceptable range of the final SOC is 0.49−0.51”)…
f) formulating a setpoint for managing the fuel consumption and electric current consumption of the hybrid vehicle, along the entire route, as a function of the coordinates of said optimum points(Li: Page 214 “The objectives of the optimal control problem formulated and solved in this paper are twofold: minimizing fuel consumption, while minimizing battery capacity degradation. A crucial step in formulating such optimal control problem consists in the development of a model to properly quantify the battery wear to be included in the cost function”; Page 214 Equation 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for optimizing energy consumption of a hybrid vehicle of Pettersson with the feature of e) determining an optimum point for preserving the state of health of the traction battery in each of the selected relationships, such that all of the optimum points minimize ageing of the traction battery over the entire route and f) formulating a setpoint for managing the fuel consumption and electric current consumption of the hybrid vehicle, along the entire route, as a function of the coordinates of said optimum points disclosed by Li. One would be motivated to do so for the benefit of “minimize wear of the battery and extend its life”. (Li Abstract)
Yet the combination of Pettersson and Li do not teach … said attributes including a road category;
d) after the acquiring the attributes, for each of said sections, 
		determining, for each of the sections, a value of each the attributes at a plurality of different reference curves, each of the reference curves being a curve that associates a fuel consumption value of the hybrid vehicle with an electrical energy consumption of the traction battery,
		determining, for the value, a probability that each of the reference curves is correctly characterized in terms of energy cost,
		calculating, for each of the plurality of predetermined relationships reference curves, a sum of the probabilities of all of the attributes,
		selecting, from among the plurality of reference curves, a reference curve for which the sum of the probabilities is a highest result
…maximize the discharge of the traction battery at the end of said route.
However, in the same field of endeavor, Payne teaches …maximize the discharge of the traction battery at the end of said route (Payne: Fig. 4B; Para 52 “If so, the CPU module 106 may instruct the transmission module 112 to adjust such that the maximum discharge limit is at a value such that the SOC does not drop below the discharge threshold, yet still is constantly depleting throughout the segment, and may reach a discharge threshold at the end of the segment”; Para 66 “In FIG. 4B, the route may already be known, including peak and/or average battery discharge rates and charge requests for each of the segments. If so, the CPU module 106 may have calculated an optimal battery discharge rate for the entire route. This optimal battery discharge rate may be such a rate as to, for example, be the most energy efficient, allow the vehicle 100 to operate in a mode such as EV mode until, but not after, the end of the route, etc. The optimal battery discharge rate (along with any optimal battery charge rates) may be calculated in any manner by the CPU module 106”; i.e. the figure shows the battery is at maximum discharge rate at the end of route)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for optimizing energy consumption of a hybrid vehicle of Pettersson and Li with the feature of …maximize the discharge of the traction battery at the end of said route disclosed by Payne. One would be motivated to do so for the benefit of “allow the vehicle 100 to operate in a mode such as EV mode until, but not after, the end of the route”. (Payne Para 52)
Yet the combination of Pettersson, Li, and Panyne do not teach … said attributes including a road category;
 d) after the acquiring the attributes, for each of said sections, 
		determining, for each of the sections, a value of each the attributes at a plurality of different reference curves, each of the reference curves being a curve that associates a fuel consumption value of the hybrid vehicle with an electrical energy consumption of the traction battery,
		determining, for the value, a probability that each of the reference curves is correctly characterized in terms of energy cost,
		calculating, for each of the plurality of predetermined relationships reference curves, a sum of the probabilities of all of the attributes,
		selecting, from among the plurality of reference curves, a reference curve for which the sum of the probabilities is a highest result.
	However, in the same field of endeavor, Debert teaches … said attributes including a road category (Debert: Fig. 2 type of route; Para 20-21 “the sections are classified according to ten characteristic information: the type of section (among six categories));
	d) after the acquiring the attributes, for each of said sections, 
		determining, for each of the sections, a value of each the attributes at a plurality of different reference curves (Debert: Fig. 1 & 2; Para 15 “Figure 1 brings together, by way of example and comparison, a network of consumption curves for the same hybrid vehicle on a motorway cycle, a road cycle, an urban cycle, and in traffic jams, to cover 1 km with different average gradients”; Para 16 “The system also provides information on route sections, such as: average speed, number of lanes, traffic lights, signs, etc., allowing it to calculate the shortest, fastest route, and above all , the most interesting from the point of view of energy management”; Para 16 “The system also provides information on route sections, such as: average speed, number of lanes, traffic lights, signs, etc., allowing it to calculate the shortest, fastest route, and above all , the most interesting from the point of view of energy management. The proposed method is based for this on the exploitation of a specific cartographic database, by the navigation system.”; Para 17 “This database is established from existing cartographic data by listing a sufficient number of routes to establish a prediction model. A directory makes it possible to classify road sections, given by the cartography supplier: in general, a section corresponds to a road segment with identical characteristics. The stretches can be from a few meters to several kilometres. They are classified according to the optimal distribution over the same distance found by an optimization algorithm using a calculation model, based on the fundamental principle of dynamics, from route information given by the vehicles, in particular the speeds and recorded slopes. This information also includes a network of curves such as those in Figure 1, showing fuel consumption as a function of the percentage of electrical energy used to cover one kilometer, over four different categories of sections; i.e. average speed, number of lanes, traffic lights, signs, etc. encompasses a value of each the attributes), each of the reference curves being a curve that associates a fuel consumption value of the hybrid vehicle with an electrical energy consumption of the traction battery (Debert: Fig. 1; Para 12 “Figure 1 shows a network of curves representing fuel consumption as a function of the percentage of electrical energy used to cover one kilometer, the average slope of the section, the energy category of the section”),
	 	determining, for the value, a probability that each of the reference curves is correctly characterized in terms of energy cost (Debert: Fig. 3; Para 32 “The invention provides for implementing, from these data, a statistical model making it possible to predict the energy class of the route. This model is advantageously constructed using the “logistic regression” technique used in many fields, such as medicine and banking”; Para 42 “Once the optimization algorithm has identified the parameters of the model (equation 1) on the identification data, its validity must be checked on the validation data. Figure 3 shows the results of the logistic regression for the four categories on the validation data. The solid lines represent the iso-probabilities of belonging to a given class. The category predictions of the sections obtained by this method are 97% reliable”), 
		calculating, for each of the plurality of predetermined relationships reference curves, a sum of the probabilities of all of the attributes (Debert: Fig. 3; Para 38 “The estimation of the logistic regression model is done in particular by the maximum likelihood method popularized by the statistician and biologist R.A. Fisher. As Pr(G\x) satisfies the distribution conditions, the log-likelihood function for N observations is written: 
    PNG
    media_image1.png
    60
    207
    media_image1.png
    Greyscale
”; i.e. the log likelihood function indicated a sum of probabilities of all of the attributes), 
		selecting, from among the plurality of reference curves, a reference curve for which the sum of the probabilities is a highest result (Debert: Fig. 3; Para 42 “Once the optimization algorithm has identified the parameters of the model (equation 1) on the identification data, its validity must be checked on the validation data. Figure 3 shows the results of the logistic regression for the four categories on the validation data. The solid lines represent the iso-probabilities of belonging to a given class. The category predictions of the sections obtained by this method are 97% reliable”; i.e. the lines represent plurality of reference curves with the solid lines being the reference curves for which the sum of the probabilities is a highest result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for optimizing energy consumption of a hybrid vehicle of Pettersson, Li, and Payne with the feature of … said attributes including a road category; d) after the acquiring the attributes, determining, for each of the sections, a value of each the attributes at a plurality of different reference curves, each of the reference curves being a curve that associates a fuel consumption value of the hybrid vehicle with an electrical energy consumption of the traction battery, determining, for the value, a probability that each of the reference curves is correctly characterized in terms of energy cost, calculating, for each of the plurality of predetermined relationships reference curves, a sum of the probabilities of all of the attributes, selecting, from among the plurality of reference curves, a reference curve for which the sum of the probabilities is a highest result disclosed by Debert. One would be motivated to do so for the benefit of “predict the energy category of the sections taken by a vehicle on a given route, in order to optimize the use of its energy resources according to the particularities of the vehicle and of the route”. (Debert Para 8)

In regards to claim 12, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 11, and Li further teaches in step e), the determination of the optimum point in each of the relationships selected for each section depends on the fuel consumption over the entire section, weighted by a preservation relationship for preserving the state of health of the traction battery(Li: Page 211 Abstract  “minimize fuel consumption while maintaining the state of charge of the battery within reasonable bounds, it also seeks to minimize wear of the battery and extend its life”; Page 214 Equation 13 “The first term represents fuel cost, while the second term can be interpreted as battery aging cost. The parameter α is a weighting factor which can take on any value between 0 and 1. One can continuously tradeoff between these two costs by varying the value of α, which should yield a Pareto front [23]”; Page 216 Equation 21 “in which the four terms describe the sensitivity of fuel flow rate, battery severity factor, the magnitude of battery current, and the rate of change in SOC with respect to SOC”; Page 216 Equation 24 “The second step is to search for an initial value of the costate, which is necessary to solve the differential equation in (24). Due to the fact that this optimal control problem is a two-point boundary problem with condition x(0) = x(T) = x0, an iterative method, which is also known as shooting method [28], can be applied to search for the initial costate. In the simulation, the initial SOC is set to be 0.5, and the acceptable range of the final SOC is 0.49−0.51”).

In regards to claim 13, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12, and Li further teaches the value of the preservation relationship (Li: Page 214 Equation 13 “The first term represents fuel cost, while the second term can be interpreted as battery aging cost. The parameter α is a weighting factor which can take on any value between 0 and 1. One can continuously tradeoff between these two costs by varying the value of α, which should yield a Pareto front [23]”) and Payne further teaches the value of the preservation relationship decreases when the state of energy of the traction battery is within an optimum usage range (Payne: Fig. 4B; Para 51 “If the CPU module 106 determines, based on information entries for the route and current charge information, that there is enough SOC remaining such that the entire segment which requires more power may be traversed with a higher discharge rate without the SOC dropping below a SOC discharge threshold value (discharge threshold represents a SOC value at which SOC should stop depleting, for example, for the protection of the battery 104), then the CPU module 106 may instruct the transmission module 112 to adjust such that the maximum discharge limit may be higher for that segment than the current limit of −0.1%/s”; i.e. the action of maximum discharge without the SOC dropping below a SOC discharge threshold value indicated the value of the preservation relationship decrease when the battery is operating with in an optimum usage range).

In regards to claim 14, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12, and Payne further teaches the value of the preservation relationship decreases when the distance to be covered to arrive at the destination increases (Payne: Fig. 4B; Para 5 “a plug-in hybrid vehicle may rapidly deplete its charge at the beginning of a trip in order to avoid having any charge remaining when the trip ends”; i.e. the rapid depletion at the beginning of a trip indicate value of the preservation relationship decreases or is at the low value at the maximum distance or beginning of a trip).

	In regards to claim 15, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12, and Payne further teaches the preservation relationship depends on a product of an activation function and a weighting function, the value of the activation function being at a minimum when the remaining distance to be covered is less than a first threshold that is determined on the basis of a maximum electrical autonomy of the vehicle, so as to minimize the influence of the preservation relationship in the determination of the optimum point (Payne: Para 49 “the CPU module 106 may determine, for each of the segments of the known route, the optimal amount of charge to be used for the segments. For example, the CPU module 106 may instruct the engine 102 to produce more energy and/or the battery 104 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be greater than currently scheduled or if the CPU module 106 determines that the SOC remaining should be lower on the segment, in order to optimize energy efficiency and/or performance. Likewise, the CPU module 106 may instruct the battery 104 to produce more energy and/or the engine 102 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be less than currently scheduled or if the CPU module 106 determines that the discharge rate should be higher than currently scheduled on the segment, in order to optimize energy efficiency and/or performance”; i.e. value of the activation function represent the determination if the battery level is above or below the required amount which is encompasses by the CPU module determine if the SOC remaining after is more than or less than the scheduled amount; i.e. the value of the activation function being at a minimum is encompasses by the determination of the SOC remaining after the segment should be greater than currently scheduled; i.e. the determination is a part of the calculation into the preservation relationship).

	In regards to claim 17, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 15, and Payne further teaches the value of the activation function is at a maximum when the distance to be covered to arrive at the destination decreases (Payne: Para 49 “the CPU module 106 may determine, for each of the segments of the known route, the optimal amount of charge to be used for the segments. For example, the CPU module 106 may instruct the engine 102 to produce more energy and/or the battery 104 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be greater than currently scheduled or if the CPU module 106 determines that the SOC remaining should be lower on the segment, in order to optimize energy efficiency and/or performance. Likewise, the CPU module 106 may instruct the battery 104 to produce more energy and/or the engine 102 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be less than currently scheduled or if the CPU module 106 determines that the discharge rate should be higher than currently scheduled on the segment, in order to optimize energy efficiency and/or performance”; i.e. value of the activation function represent the determination if the battery level is above or below the required amount which is encompasses by the CPU module determine if the SOC remaining after is more than or less than the scheduled amount; i.e. the value of the activation function being at a maximum is encompasses by the determination of the SOC remaining after the segment should be less than currently scheduled).

	In regards to claim 21, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 11, and Li further teaches the attributes in step d) do not include a slope of each section (Li: Page 214 Equation 13 “The first term represents fuel cost, while the second term can be interpreted as battery aging cost. The parameter α is a weighting factor which can take on any value between 0 and 1. One can continuously tradeoff between these two costs by varying the value of α, which should yield a Pareto front [23]”; i.e. fuel cost and battery aging cost do not a slope of each section).

	In regards to claim 22, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 21, and Li further teaches the attributes in step d) do not include an electric current consumption of auxiliary devices of the hybrid vehicle (Li: Page 214 Equation 13 “The first term represents fuel cost, while the second term can be interpreted as battery aging cost. The parameter α is a weighting factor which can take on any value between 0 and 1. One can continuously tradeoff between these two costs by varying the value of α, which should yield a Pareto front [23]”; i.e. fuel cost and battery aging cost do not include an electric current consumption of auxiliary devices of the hybrid vehicle).
	
	In regards to claim 23, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 11, and Li further teaches the attributes in step d) do not include an electric current consumption of auxiliary devices of the hybrid vehicle (Li: Page 214 Equation 13 “The first term represents fuel cost, while the second term can be interpreted as battery aging cost. The parameter α is a weighting factor which can take on any value between 0 and 1. One can continuously tradeoff between these two costs by varying the value of α, which should yield a Pareto front [23]”; i.e. fuel cost and battery aging cost do not include an electric current consumption of auxiliary devices of the hybrid vehicle).

	In regards to claim 24, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 11, and Pettersson further teaches the energy cost is calculated according to the following function:  
    PNG
    media_image2.png
    47
    572
    media_image2.png
    Greyscale
(Pettersson: Claim 16 “the optimization being done on a cost function combining at least: … an overall energy consumption of one or multiple entities of the set of transportation means”), while Payne further teaches g(di, SOE) representing an overall energy cost SOEi to cover a distance di so as to reach a node i from an initial node corresponding to a start of the route, and passing through all previous nodes(Payne: Para 67 “the CPU module 106 may calculate total energy depletion for the segments in which the battery discharges power. Utilizing this estimated total energy depletion, the battery discharge and charge rates for each segment (possibly utilizing a discharge rate close to the average discharge rate over city segments), the current SOC of the battery 104, and the estimated SOC gain of the route, the CPU module 106 may calculate an optimal battery discharge rate for the entire route”), and h(d(i,N), SOE(i,N)) representing an estimation of a remaining energy cost SOE(i,N) to cover a remaining distance d(i,N) to reach a final node N corresponding to a final destination from the node i(Payne: Para 49 “the CPU module 106 may determine, for each of the segments of the known route, the optimal amount of charge to be used for the segments. For example, the CPU module 106 may instruct the engine 102 to produce more energy and/or the battery 104 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be greater than currently scheduled or if the CPU module 106 determines that the SOC remaining should be lower on the segment, in order to optimize energy efficiency and/or performance. Likewise, the CPU module 106 may instruct the battery 104 to produce more energy and/or the engine 102 to produce less energy, if the CPU module 106 determines that the SOC remaining after the segment should be less than currently scheduled or if the CPU module 106 determines that the discharge rate should be higher than currently scheduled on the segment, in order to optimize energy efficiency and/or performance”).

Claim 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US PG Pub 20130046457A1) in view of Li (Energy Management Strategy for HEVs Including Battery Life Optimization) and Payne (US PG Pub 20150274028A1) and Debert (WO2014177786A1) further in view of Grossmann (DE102010051016A1)

In regards to claim 16, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12.
Yet the combination of Pettersson, Li, Payne, and Debert do not teach the preservation relationship depends on a product of an activation function and a weighting function, the value of the weighting function being at a minimum when the state of energy of the traction battery is outside of an optimum usage range, so as to minimize the influence of the preservation relationship in the determination of the optimum point.
However, in the same field of endeavor, Grossmann teaches the preservation relationship depends on a product of an activation function and a weighting function, the value of the weighting function being at a minimum when the state of energy of the traction battery is outside of an optimum usage range, so as to minimize the influence of the preservation relationship in the determination of the optimum point (Grossmann: Para 12 “In a further particularly favorable and advantageous embodiment of the method according to the invention, provision is accordingly made for the predetermined state of charge of the initial charge to be selected in such a way that it is optimal with regard to aging of the battery. Such an optimal state of charge with regard to the aging of the battery is selected so that the battery is charged to such an extent that it has left the range of its deep discharge in any case. Depending on the type, use and temperature of such a battery, for example, in the case of a lithium-ion battery, states of charge in the order of magnitude between 50% and 80% are suitable in order to provide optimal conditions for the battery with regard to aging. With regard to the cost-optimized full charging of the battery, the state of charge can preferably be selected in the lower range of the specified range, for example in the order of magnitude of approx. 55% of the full charge”; i.e. value of the weighting function represent the determination of state of energy is within optimum usage range which is encompassed by the determination of the optimal state of charge and performing charging up to optimal state of charge which is within optimum usage range; i.e. the weighting function being at a minimum represent a determination that the state of energy is outside a range; i.e. the determination is a part of the calculation into the preservation relationship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12 of the combination of Pettersson, Li, and Payne with the feature of the preservation relationship depends on a product of an activation function and a weighting function, the value of the weighting function being at a minimum when the state of energy of the traction battery is outside of an optimum usage range, so as to minimize the influence of the preservation relationship in the determination of the optimum point disclosed by Grossmann. One would be motivated to do so for the benefit of “an optimal state of charge with regard to the aging of the battery is selected”. (Grossmann: Para 12)

In regards to claim 18, the combination of Pettersson, Li, Payne, and Debert teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 15.
Yet the combination of Pettersson, Li, Payne, and Debert do not teach the value of the weighting function is at a maximum when the state of energy of the traction battery is in a center of an optimum usage range.
However, in the same field of endeavor, Grossmann teaches the value of the weighting function is at a maximum when the state of energy of the traction battery is in a center of an optimum usage range (Grossmann: Para 12 “In a further particularly favorable and advantageous embodiment of the method according to the invention, provision is accordingly made for the predetermined state of charge of the initial charge to be selected in such a way that it is optimal with regard to aging of the battery. Such an optimal state of charge with regard to the aging of the battery is selected so that the battery is charged to such an extent that it has left the range of its deep discharge in any case. Depending on the type, use and temperature of such a battery, for example, in the case of a lithium-ion battery, states of charge in the order of magnitude between 50% and 80% are suitable in order to provide optimal conditions for the battery with regard to aging. With regard to the cost-optimized full charging of the battery, the state of charge can preferably be selected in the lower range of the specified range, for example in the order of magnitude of approx. 55% of the full charge”; i.e. value of the weighting function represent the determination of state of energy is with optimum usage range and if the battery requires charging which is encompassed by the determination of the optimal state of charge and performing charging up to certain threshold; i.e. the weighting function being at a maximum represent a determination that the state of energy is within a range; i.e. the determination is a part of the calculation into the preservation relationship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 12 of the combination of Pettersson, Li, and Payne with the feature of the value of the weighting function is at a maximum when the state of energy of the traction battery is in a center of an optimum usage range disclosed by Grossmann. One would be motivated to do so for the benefit of “an optimal state of charge with regard to the aging of the battery is selected”. (Grossmann: Para 12)

In regards to claim 19, the combination of Pettersson, Li, Payne, Debert, and Grossmann teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 15 and Grossmann further teaches the weighting function has a maximum value over more than 10% of an optimum usage range of the traction battery (Grossmann: Para 12 “in a lithium-ion battery states of charge in the order of between 50% and 80% are suitable to provide optimal conditions for the battery with respect to aging. The state of charge can preferably be selected in the lower range of the specified range, that is, for example, in the order of magnitude of approximately 55% of the full charge”; i.e. 55% of the full charge which is 5% above the 50% encompasses over more than 10% of an optimum usage range).

In regards to claim 20, the combination of Pettersson, Li, Payne, Debert, and Grossmann teaches the method for optimizing the energy consumption of the hybrid vehicle as claimed in claim 15 and Grossmann further teaches the optimum usage range of the traction battery is between 60% and 80%(Grossmann: Para 12 “in a lithium-ion battery states of charge in the order of between 50% and 80% are suitable to provide optimal conditions for the battery with respect to aging”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668